       Case 2:19-cv-02778-JAR-JPO Document 1 Filed 12/23/19 Page 1 of 27




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF KANSAS
                                 KANSAS CITY DIVISION

FRED NEKOUEE, individually,                        :
                                                   :
               Plaintiff,                          :
                                                   :
vs.                                                : Case No. 2:19-cv-02778
                                                   :
PARKWAY VF LLC,                                    :
a New York limited liability company;              :
                                                   :
JO-ANN STORES, LLC, an Ohio limited                :
liability company;                                 :
                                                   :
and                                                :
                                                   :
HARBOR FREIGHT USA, INC., a Delaware               :
corporation;                                       :
                                                   :
            Defendants.                            :
_______________________________________/

                                         COMPLAINT
                                  (Injunctive Relief Demanded)


       PLAINTIFF, FRED NEKOUEE, individually, as a mobility impaired individual

(sometimes referred to as “Plaintiff”), hereby sues the Defendants, PARKWAY VF LLC, a New

York limited liability company; JO-ANN STORES, LLC, an Ohio limited liability company; and

HARBOR FREIGHT USA, INC., a Delaware corporation, sometimes referred to as

“Defendants”); for injunctive relief, and attorney’s fees, litigation expenses, and costs pursuant to

the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”).

       1.      Plaintiff, Fred Nekouee, is an individual who resides in Lutz, Florida, in the County

of Hillsborough.

       2.      Defendant PARKWAY VF LLC owns the Parkway Shopping Center with an

address of 11215 Shawnee Mission Parkway, Shawnee, Kansas 66203, in Johnson County
       Case 2:19-cv-02778-JAR-JPO Document 1 Filed 12/23/19 Page 2 of 27




(“Parkway Shopping Center”).

       3.      Defendant JO-ANN STORES, LLC’s store, JOANN, is located in Parkway

Shopping Center (“JOANN”).

       4.     Defendant HARBOR FREIGHT USA, INC.’s store, Harbor Freight, with an

address of 11219 Shawnee Mission Parkway, Shawnee, Kansas 66203, is located in Parkway

Shopping Center (“Harbor Freight”).

       5.     City Thrift is located in Parkway Shopping Center.

       6.      Venue is proper in the District of Kansas because venue lies in the judicial district

of the situs of the Parkway Shopping Center. The Defendants’ Parkway Shopping Center,

JOANN, and Harbor Freight are located in and do business within this judicial district.

       7.      Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

original jurisdiction over actions which arise from the Defendants’ violations of Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28 U.S.C. § 2201 and § 2202.

       8.     Defendants each own, lease, lease to, or operate a place of public accommodation

as defined by the ADA, 42 U.S.C. § 12181(7)(E), and the regulations implementing the ADA, 28

CFR 36.201(a) and 36.104.

       9.     Parkway Shopping Center is a shopping center.

       10.    Parkway Shopping Center is a place of public accommodation.

       11.    JOANN is a sales establishment.

       12.    Harbor Freight is a sales establishment.

       13.    JOANN is a place of public accommodation.

       14.    Harbor Freight is a place of public accommodation.

       15.    City Thrift is a place of public accommodation.



                                                 2
       Case 2:19-cv-02778-JAR-JPO Document 1 Filed 12/23/19 Page 3 of 27




       16.     Defendants are each responsible for complying with the obligations of the ADA.

       17.     Plaintiff Fred Nekouee is a Florida resident, is sui juris, and qualifies as an

individual with disabilities as defined by the ADA. Fred Nekouee has progressive multiple

sclerosis, weak limbs, and requires the use of a wheelchair for mobility.

       18.     Mr. Nekouee travels to the Kansas City area every three to six months to accompany

his brother at heavy equipment auctions, or to visit heavy equipment dealerships, where he assists

his brother compare prices to equipment available in other areas, or to help his brother evaluate

whether to buy or sell heavy equipment, or to visit his uncle or cousin who live in such area.

       19.     Fred Nekouee has visited, bought goods, and sought to avail himself of the services

at the Parkway Shopping Center which forms the basis of this lawsuit on July 13, 2018; July 14,

2018; February 2, 2019; and May 12, 2019; and he plans to return to the property to avail himself

of the goods and services offered to the public at the property since it is close to and convenient to

the heavy equipment auction and dealerships, and to his uncle and cousin he visits in the Kansas

City area.

       20.      He visited the Kansas City area in March 2018, July 2018, February 2019, May

2019 and September 2019 and he has plans to return to the Kansas City area in March 2020.

       21.       Fred Nekouee visited and bought goods at JOANN on July 13, 2018 and on May

12, 2019.

       22.       Fred Nekouee visited and bought goods at City Thrift on July 13, 2018; February

2, 2019; and on May 12, 2019.

       23.       Fred Nekouee visited and bought a ratchet tie at Harbor Freight on July 14, 2018.

       24.       Fred Nekouee plans to return to Parkway Shopping Center to avail himself of the

goods and services offered to the public at Parkway Shopping Center, JOANN, City Thrift, and



                                                  3
       Case 2:19-cv-02778-JAR-JPO Document 1 Filed 12/23/19 Page 4 of 27




Harbor Freight.

        25.       The Plaintiff has definite plans to return to the area and to Parkway Shopping

Center, JOANN, City Thrift, and Harbor Freight in March 2020.

        26.       The Parkway Shopping Center, JOANN, City Thrift, and Harbor Freight are close

to the hotels he stays at in the area and are close to the heavy equipment auction and dealerships

he visits.

        27.    The Plaintiff likes the broad range of fabric and craft items for sale at JOANN in

Parkway Shopping Center.

        28.    The Plaintiff plans to return to JOANN to shop.

        29.    The Plaintiff likes the wide range of inexpensive goods for sale at City Thrift.

        30.    The Plaintiff plans to return to City Thrift to browse its items for sale.

        31.    The Plaintiff likes hardware and tool stores like Harbor Freight.

        32.    The Plaintiff plans to return to Harbor Freight to browse and to buy tools or

hardware.

        33.    For the reasons set forth in paragraphs 18-33 and 47, Fred Nekouee plans to return

to the Parkway Shopping Center.

        34.    The Plaintiff has encountered architectural barriers at Parkway Shopping Center.

        35.    The barriers to access that the Plaintiff encountered at Parkway Shopping Center

have endangered his safety, impaired his ability or those accompanying him to park a vehicle,

impaired his ability to access Parkway Shopping Center, and have impaired his use of the

restrooms there.

        36.    The Plaintiff’s need to use a wheelchair limits his mobility when surfaces are not

nearly flat.



                                                  4
        Case 2:19-cv-02778-JAR-JPO Document 1 Filed 12/23/19 Page 5 of 27




        37.    The Plaintiff cannot move up steep inclines or down steep slopes in his wheelchair

because he lacks the strength and also risks tipping his wheelchair backwards or forwards.

        38.    Excessively steep cross slopes cause the Plaintiff to be unstable in his wheelchair

and such excessively steep slopes pose a risk of causing the Plaintiff to tip over sideways in his

wheelchair.

        39.    On his visit to Parkway Shopping Center, the Plaintiff encountered excessively

steep slopes in its parking lot.

        40.    The cross slopes of access aisles serving the parking spaces for disabled patrons in

front of JOANN, City Thrift, and Harbor Freight are steeper than 1:48 and are also steeper than

3.1%.

        41.    The cross slope of the walking surface in front of Harbor Freight on the accessible

route to the entrance of Harbor Freight is steeper than 1:48 and also steeper than 3.1%.

        42.    The Plaintiff encountered and observed barriers to access in the family restroom in

JOANN.

        43.    The Plaintiff encountered and observed barriers to access in the men’s restroom in

Harbor Freight.

        44.    The Plaintiff encountered and observed barriers to access in the men’s restroom in

City Thrift.

        45.    The Plaintiff is deterred from visiting Parkway Shopping Center even though he

enjoys its goods, because of the difficulties he will experience there until Parkway Shopping

Center is made accessible to him in a wheelchair.

        46.     Fred Nekouee has a realistic, credible, existing and continuing threat of

discrimination from the Defendants’ non-compliance with the ADA with respect to Parkway



                                                 5
       Case 2:19-cv-02778-JAR-JPO Document 1 Filed 12/23/19 Page 6 of 27




Shopping Center as described but not necessarily limited to the allegations in paragraph 52 of this

Complaint. Plaintiff has reasonable grounds to believe that he will continue to be subjected to

discrimination in violation of the ADA by the Defendants.

       47.        Fred Nekouee desires to visit Parkway Shopping Center not only to avail himself of

the goods and services available at Parkway Shopping Center but to assure himself that Parkway

Shopping Center is in compliance with the ADA so that he and others similarly situated will have

full and equal enjoyment of Parkway Shopping Center without fear of discrimination.

       48.        The Defendants have discriminated against the individual by denying him access

to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages and/or

accommodations of the building, as prohibited by 42 U.S.C. § 12182 et seq.

       49.        The Defendants have discriminated, and are continuing to discriminate, against the

Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,

1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts of

$500,000 or less).

       50.        Physical conditions that exist at Parkway Shopping Center are accurately described

in each romanette “(i)” in each lettered subparagraph of paragraph 52 below

       51.        Preliminary inspections of Parkway Shopping Center show that violations of the

ADA exist as set forth in paragraph 52 below.

       52.        The violations of the ADA that Fred Nekouee personally encountered or observed

at Parkway Shopping Center include, but are not limited to:

        PARKING

             a.     (i) In the parking lot in front of City Thrift, the parking space for disabled patrons

       shown in the photograph below has a cross slope steeper than 1:48 and steeper than 3.1%.


                                                     6
Case 2:19-cv-02778-JAR-JPO Document 1 Filed 12/23/19 Page 7 of 27




(ii) This section of the parking space for disabled patrons has a cross slope steeper than

1:48 and steeper than 3.1%, in violation of Federal Law 2010, ADAAG § 502.4. (iii)

While moving in his wheelchair, the Plaintiff encountered this slope and it made his

wheelchair unstable, and it deters him from visiting City Thrift and the Parkway Shopping

Center. (iv) The action required to reduce the slope of this parking space is easily

accomplishable and able to be carried out without much difficulty or expense.




   b. (i) In the parking lot in front of City Thrift, the parking space for disabled patrons
shown in the photograph below has a cross slope steeper than 1:48 and steeper than 3.1%.

(ii) This section of the parking space for disabled patrons has a cross slope steeper than

1:48 and steeper than 3.1%, in violation of Federal Law 2010, ADAAG § 502.4. (iii)

While moving in his wheelchair, the Plaintiff encountered this slope and it made his


                                         7
Case 2:19-cv-02778-JAR-JPO Document 1 Filed 12/23/19 Page 8 of 27




wheelchair unstable, and it deters him from visiting City Thrift and the Parkway Shopping

Center. (iv) The action required to reduce the slope of this parking space is easily

accomplishable and able to be carried out without much difficulty or expense.




   c. (i) In the parking lot in front of Harbor Freight, the parking space for disabled
patrons shown in the photograph below has a cross slope that is steeper than 1:48 and

steeper than 3.1%. (ii) This parking space for disabled patrons has a cross slope steeper

than 1:48 and as steep as about 4%, in violation of Federal Law 2010, ADAAG § 502.4.

(iii) The Plaintiff encountered the slope of this parking space for disabled patrons, it made

his wheelchair unstable, and it deters him from visiting the Parkway Shopping Center and

Harbor Freight. (iv) The action required to reduce the slope of this parking space is easily


                                          8
Case 2:19-cv-02778-JAR-JPO Document 1 Filed 12/23/19 Page 9 of 27




accomplishable and able to be carried out without much difficulty or expense.




   d. (i) In the parking lot in front of Harbor Freight, the parking space for disabled
patrons identified with van accessible signage shown in the photograph below has a cross

slope that is steeper than 1:48 and steeper than 4%. (ii) This parking space for disabled

patrons has a cross slope steeper than 1:48 and as steep as about 5%, in violation of Federal

Law 2010, ADAAG § 502.4. (iii) The Plaintiff encountered the slope of this parking space

for disabled patrons, it made his wheelchair unstable, and it deters him from visiting the

Parkway Shopping Center and Harbor Freight. (iv) The action required to reduce the

slope of this parking space is easily accomplishable and able to be carried out without much

difficulty or expense.

                                          9
Case 2:19-cv-02778-JAR-JPO Document 1 Filed 12/23/19 Page 10 of 27




   e. (i) In the parking lot in front of City Thrift, the parking space for disabled patrons
shown in the photograph below has a cross slope steeper than 1:48 and steeper than 3.1%.

(ii) This section of the parking space for disabled patrons has a cross slope steeper than

1:48 and steeper than 3.1%, in violation of Federal Law 2010, ADAAG § 502.4. (iii)

While moving in his wheelchair, the Plaintiff encountered this slope and it made his

wheelchair unstable, and it deters him from visiting City Thrift and the Parkway Shopping

Center. (iv) The action required to reduce the slope of this parking space is easily

accomplishable and able to be carried out without much difficulty or expense.




                                        10
Case 2:19-cv-02778-JAR-JPO Document 1 Filed 12/23/19 Page 11 of 27




   f.   (i) In the parking lot in front of City Thrift, the access aisles serving the parking

spaces for disabled patrons have cross slopes steeper than 1:48 and steeper than 3.1%. (ii)

These access aisles have cross slopes steeper than 1:48 and steeper than 3.1%, in violation

of Federal Law 2010, ADAAG § 502.4. (iii) The Plaintiff encountered these cross slopes

of these access aisles for disabled patrons, they made his wheelchair unstable, and they

deter him from visiting Parkway Shopping Center and City Thrift. (iv) The actions

required to reduce the slopes of these access aisles are easily accomplishable and able to

be carried out without much difficulty or expense.

   g. (i) In the parking lot in front of JOANN, the access aisle shown in the photograph
below serving parking spaces for disabled patrons has a cross slope steeper than 1:48 and

                                         11
Case 2:19-cv-02778-JAR-JPO Document 1 Filed 12/23/19 Page 12 of 27




steeper than 3.1%. (ii) This access aisle has cross slope steeper than 1:48 and steeper than

3.1%, in violation of Federal Law 2010, ADAAG § 502.4. (iii) The Plaintiff encountered

this cross slope of this access aisle for disabled patrons, it made his wheelchair unstable,

and it deters him from visiting Parkway Shopping Center and JOANN. (iv) The action

required to reduce the slope of this access aisle is easily accomplishable and able to be

carried out without much difficulty or expense.




   h. (i) In the parking lot in front of Harbor Freight, the access aisle serving parking
spaces for disabled patrons has a cross slope steeper than 1:48 and steeper than 3.1%. (ii)

This access aisle has a cross slope steeper than 1:48 and steeper than 3.1%, in violation of

                                         12
Case 2:19-cv-02778-JAR-JPO Document 1 Filed 12/23/19 Page 13 of 27




Federal Law 2010, ADAAG § 502.4. (iii) The Plaintiff encountered this cross slope of

this access aisle for disabled patrons, it made his wheelchair unstable, and it deters him

from visiting Parkway Shopping Center and Harbor Freight. (iv) The action required to

reduce the slope of this access aisle is easily accomplishable and able to be carried out

without much difficulty or expense.

    i.   (i) The cross slope of the walking surface or sidewalk in front of Harbor Freight

near the shopping cart stall is steeper than 1:48 and steeper than 3.1%. (ii) The cross slope

of this walking surface along the accessible route to the entrance to Harbor Freight is

steeper than 1:48 and as steep as about 4%, in violation of Federal Law 2010, ADAAG §

403.3. (iii) While moving in his wheelchair toward the entrance of Harbor Freight, the

Plaintiff encountered this cross slope, it made his wheelchair unstable, and it deters him

from shopping at Harbor Freight. (iv) The action required to reduce the slope of this

walkway is easily accomplishable and able to be carried out without much difficulty or

expense.

    j.   (i) The width of the walking surface in front of Harbor Freight and between the

fixed trash can and the shopping cart stall is less than 36 inches wide. (ii) The width of

this walking surface along the accessible route to Harbor Freight is only about 31 inches

wide and is less than the minimum required width of 36 inches between the fixed trash can

and shopping cart stall, in violation of Federal Law 2010, ADAAG § 403.5.1. (iii) Due to

the lack of width of this walking surface, the Plaintiff required assistance to maneuver his

wheelchair to go around this section of the walkway to enter Harbor Freight. (iv) The

actions required to relocate the fixed trash can or the shopping cart stall and to put a written

policy in place not to restrict the walkway along the accessible route to Harbor Freight with


                                          13
Case 2:19-cv-02778-JAR-JPO Document 1 Filed 12/23/19 Page 14 of 27




a shopping cart stall near a fixed trash can are easily accomplishable and able to be carried

out without much difficulty or expense.

   k.    (i) The slope of the curb ramp flare in front of Harbor Freight is steeper than 1:10

(10%) and steeper than 11%. (ii) This curb ramp flare is steeper than the maximum

allowed slope of 1:10 and is steeper than 13%, in violation of Federal Law 2010, ADAAG

§ 406.3. (iii) While moving in his wheelchair, the Plaintiff encountered this curb ramp

flare and he had to maneuver his wheelchair to avoid it and to prevent it from tipping over

his wheelchair. (iv) The action required to reduce the slope of this curb ramp flare is easily

accomplishable and able to be carried out without much difficulty or expense.

   l.    (i) The slope of the curb ramp flare in front of City Thrift is steeper than 1:10

(10%) and steeper than 11%. (ii) This curb ramp flare is steeper than the maximum

allowed slope of 1:10 and is steeper than 17%, in violation of Federal Law 2010, ADAAG

§ 406.3. (iii) While moving in his wheelchair, the Plaintiff encountered this curb ramp

flare and he had to maneuver his wheelchair to avoid it and to prevent it from tipping over

his wheelchair. (iv) The action required to reduce the slope of this curb ramp flare is easily

accomplishable and able to be carried out without much difficulty or expense.

   FAMILY RESTROOM IN JOANN

   m. (i) The force needed to open the entrance door to the family restroom in JOANN
is greater than 5 pounds. (ii) The force needed to open the entrance door to this restroom

is about 10 pounds and more than the maximum allowed force of 5 pounds (22.2 N),

pertaining to the continuous application of force necessary to fully open a door, in violation

of Federal Law 2010, ADAAG § 404.2.9. (iii) Due to the force necessary to open this

entrance door, the Plaintiff required assistance in his wheelchair to open this door to enter


                                          14
Case 2:19-cv-02778-JAR-JPO Document 1 Filed 12/23/19 Page 15 of 27




the family restroom in JOANN. (iv) The action required to reduce the force necessary to

fully open this door is easily accomplishable and able to be carried out without much

difficulty or expense.

   n. (i) The length of time for the entrance door to the family restroom in JOANN to
close from an open position of 90 degrees to 12 degrees from the latch is less than 5

seconds. (ii) The length of time for the entrance door to the family restroom in JOANN

to close from an open position of 90 degrees to 12 degrees from the latch is about 3 seconds

and less than the minimum required time of 5 seconds, in violation of Federal Law 2010,

ADAAG § 404.2.8.1. (iii) Due to the short time for this entrance door to the family

restroom in JOANN to close, this door closed on his wheelchair before the Plaintiff could

not make it through the door. (iv) The action required to adjust the door closer to this door

is easily accomplishable and able to be carried out without much difficulty or expense.

   o. (i) In the family restroom in JOANN, the operation of the door lock to the entrance
door requires tight grasping, pinching, or twisting of the wrist. (ii) The operation of this

door lock requires tight grasping, pinching, or twisting of the wrist, in violation of Federal

Law 2010, ADAAG §§ 309.4 and 404.2.7. (iii) The Plaintiff tried but could not operate

this door lock with a closed fist or loose grip. (iv) The action required to change the lock

and hardware on this door is easily accomplishable and able to be carried out without much

difficulty or expense.

   p.    (i) In the family restroom in JOANN, the accessible toilet compartment door

swings into the compartment and the compartment is less than 56 inches wide. (ii) The

accessible toilet compartment door swings into the compartment and the compartment is

less than 56 inches wide and is only about 51 inches wide, in violation of Federal Law


                                         15
Case 2:19-cv-02778-JAR-JPO Document 1 Filed 12/23/19 Page 16 of 27




2010, ADAAG § 604.8.1.          (iii) Due to the door swinging into the accessible toilet

compartment and its width, the Plaintiff required assistance to maneuver his wheelchair

into this compartment to use the toilet. (iv) The action required to increase the width of

this accessible toilet compartment is easily accomplishable and able to be carried out

without much difficulty or expense.

    q.    (i) In the family restroom in JOANN, the front of the rim of the sinks are higher

than 34 inches above the floor. (ii) The front of the rim of these sinks are higher than a

maximum of 34 inches above the finish floor, in violation of Federal Law 2010, ADAAG

§ 606.3. (iii) Due to the height of the front rim of the sink above the floor, the Plaintiff

had difficulty when he used a sink in the family restroom in JOANN. (iv) The action

required to reduce the height of these sinks is easily accomplishable and able to be carried

out without much difficulty or expense.

    r.   (i) The centerline of where the toilet paper is dispensed in the family restroom in

JOANN is not between 7 and 9 inches from the front of the toilet. (ii) The centerline of

where the toilet paper is dispensed from this toilet paper dispenser is not between 7 and 9

inches from the front of the toilet, in violation of Federal Law 2010, ADAAG § 604.7.

(iii) Due to the location of this toilet paper dispenser, the Plaintiff tried but could not reach

toilet paper from a normal sitting position on the toilet. (iv) The action required to relocate

and install an ADA compliant toilet paper dispenser is easily accomplishable and able to

be carried out without much difficulty or expense.

    s.    (i) In the family restroom in JOANN, the operation of the door latch to the

accessible toilet compartment requires tight grasping, pinching, or twisting of the wrist.

(ii) The operation of the door latch to the accessible toilet compartment requires tight


                                           16
Case 2:19-cv-02778-JAR-JPO Document 1 Filed 12/23/19 Page 17 of 27




grasping, pinching, or twisting of the wrist, in violation of Federal Law 2010, ADAAG §§

309.4 and 404.2.7. (iii) The Plaintiff tried but could not operate this door latch with a

closed fist or loose grip, and so, he could not secure this door in a closed position when he

used the toilet. (iv) The action required to replace the door latch hardware on this door to

the accessible toilet compartment is easily accomplishable and able to be carried out

without much difficulty or expense.

    MEN’S RESTROOM IN CITY THRIFT

    t.   (i) The force needed to open the entrance door to the men’s restroom in City Thrift

is greater than 5 pounds. (ii) The force needed to open the entrance door to the men’s

restroom in City Thrift is about 12 pounds and more than the maximum allowed force of 5

pounds (22.2 N), pertaining to the continuous application of force necessary to fully open

a door, in violation of Federal Law 2010, ADAAG § 404.2.9. (iii) Due to the force

necessary to open this entrance door, the Plaintiff required assistance in his wheelchair to

open this door to enter the men’s restroom. (iv) The action required to reduce the force

necessary to fully open this door is easily accomplishable and able to be carried out without

much difficulty or expense.

    u. (i) In the men’s restroom in City Thrift, a door pull is not provided on both sides
of the door to the toilet compartment near the latch. (ii) A door pull is not provided on

both sides of this door near the latch, in violation of Federal Law 2010, ADAAG §

604.8.1.2. (iii) Due to the lack of a door pull on both sides of the door to the accessible

toilet compartment, the Plaintiff could not fully close the door when he used the toilet.

(iv) The action required to install door pulls on both sides of the door to the accessible toilet

compartment is easily accomplishable and able to be carried out without much difficulty


                                           17
Case 2:19-cv-02778-JAR-JPO Document 1 Filed 12/23/19 Page 18 of 27




or expense.

   v.     (i) In the men’s restroom in City Thrift, the operation of the door latch to the

accessible toilet compartment requires tight grasping, pinching, or twisting of the wrist.

(ii) The operation of the door latch to the accessible toilet compartment requires tight

grasping, pinching, or twisting of the wrist, in violation of Federal Law 2010, ADAAG §§

309.4 and 404.2.7. (iii) The Plaintiff tried but could not operate this door latch with a

closed fist or loose grip, and so, he could not secure this door in a closed position when he

used the toilet. (iv) The action required to replace the door latch hardware on this door to

the accessible toilet compartment is easily accomplishable and able to be carried out

without much difficulty or expense.

   w. (i) In the men’s restroom in City Thrift, the rear wall grab bar in the accessible
toilet compartment is less than 36 inches long. (ii) The rear wall grab bar in the accessible

toilet compartment is less than a minimum of 36 inches long and is only about 30 inches

long, in violation of Federal Law 2010, ADAAG § 604.5.2. (iii) Due to the length of this

rear wall grab bar, the Plaintiff had difficulty using it to transfer himself from his

wheelchair to sit on the toilet. (iv) The action required to replace this rear wall grab bar is

easily accomplishable and able to be carried out without much difficulty or expense.

   x.     (i) In the men’s restroom in City Thrift, the side wall grab bar in the accessible

toilet compartment is less than 42 inches long. (ii) This side wall grab bar in the accessible

toilet compartment is less than a minimum of 42 inches long and is only about 36 inches

long, in violation of Federal Law 2010, ADAAG § 604.5.1. (iii) Due to the short length

of this side wall grab bar, the Plaintiff had difficulty using it to transfer himself from his

wheelchair to the toilet and back again. (iv) The action required to replace this side wall


                                          18
Case 2:19-cv-02778-JAR-JPO Document 1 Filed 12/23/19 Page 19 of 27




grab bar is easily accomplishable and able to be carried out without much difficulty or

expense.

   y.      (i) In the men’s restroom in City Thrift, the side wall grab bar in the accessible

toilet compartment does not extend a minimum of 54 inches from the rear wall. (ii) This

side wall grab bar does not extend a minimum of 54 inches from the rear wall and only

extends about 50 inches from the rear wall, in violation of Federal Law 2010, ADAAG §

604.5.1. (iii) Due to this side wall grab bar extending less than 54 inches from the rear

wall, the Plaintiff had even more difficulty using it to transfer himself from his wheelchair

to the sit on the toilet and back again. (iv) The action required to replace this side wall

grab bar is easily accomplishable and able to be carried out without much difficulty or

expense.

   z. In the men’s restroom in City Thrift, the water supply and drain pipes under the
sinks are not insulated. (ii) As shown in the photograph below, the water supply and drain

pipes under the sinks in the men’s restroom in City Thrift are not insulated, in violation of

Federal Law 2010, ADAAG § 606.5. (iii) Due to the lack of insulation on these drain and

water supply pipes under the sinks in the men’s restroom, the Plaintiff risked skin burns

and injury to his legs when he used the sink. (iv) The action required to insulate the drain

and water supply pipes under these sinks is easily accomplishable and able to be carried

out without much difficulty or expense.




                                          19
Case 2:19-cv-02778-JAR-JPO Document 1 Filed 12/23/19 Page 20 of 27




    aa.    (i) In the men’s restroom in City Thrift, the centerline of where the toilet paper

dispenser dispenses toilet paper is not between 7 and 9 inches from the front of the toilet.

(ii) The centerline of where this this toilet paper dispenser dispenses toilet paper is not

between 7 and 9 inches from the front of the toilet, in violation of Federal Law 2010,

ADAAG § 604.7. (iii) Due to the location of where this toilet paper dispenser dispenses

toilet paper, the Plaintiff tried but could not reach toilet paper from a normal sitting position

on the toilet. (iv) The action required to replace this toilet paper dispenser with an ADA

compliant toilet paper dispenser is easily accomplishable and able to be carried out without

much difficulty or expense.

    bb. (i) In the men’s restroom in City Thrift, the coat hook is higher than 48 inches
above the floor. (ii) This coat hook is higher than 48 inches above the finish floor and is

about 62 inches above the finish floor, and outside of the reach range of an individual in a

                                           20
Case 2:19-cv-02778-JAR-JPO Document 1 Filed 12/23/19 Page 21 of 27




wheelchair, in violation of Federal Law 2010, ADAAG § 603.4. (iii) The Plaintiff tried

but could not use this coat hook due to its height above the floor, and it deters him from

visiting City Thrift and Parkway Shopping Center. (iv) The action required to relocate

this coat hook is easily accomplishable and able to be carried out without much difficulty

or expense.

MEN’S RESTROOM IN HARBOR FREIGHT

   cc. (i) The force needed to open the entrance door to the men’s restroom in Harbor
Freight is greater than 5 pounds. (ii) The force needed to open the entrance door to the

women’s restroom in Harbor Freight is about 8 pounds and more than the maximum

allowed force of 5 pounds (22.2 N), pertaining to the continuous application of force

necessary to fully open a door, in violation of Federal Law 2010, ADAAG § 404.2.9. (iii)

Due to the force necessary to open this entrance door, the Plaintiff had difficulty trying to

enter the men’s restroom in his wheelchair. (iv) The action required to reduce the force

necessary to fully open this door is easily accomplishable and able to be carried out without

much difficulty or expense.

   dd.    (i) In the men’s restroom in Harbor Freight, the water supply and drain pipes

under the sink are not insulated. (ii) As shown in the photograph below, the water supply

and drain pipes under the sink in this restroom are not insulated, in violation of Federal

Law 2010, ADAAG § 606.5. (iii) Due to the lack of insulation of these water supply and

drain pipes under the sink in this restroom, the Plaintiff risked skin burns and injury to his

legs when he used the sink. (iv) The action required to insulate the water supply and drain

pipes under this sink is easily accomplishable and able to be carried out without much

difficulty or expense.


                                          21
Case 2:19-cv-02778-JAR-JPO Document 1 Filed 12/23/19 Page 22 of 27




   ee. (i) In the men’s restroom in Harbor Freight, the door latch is higher than 48 inches
above the floor. (ii) This door latch is higher than a maximum of 48 inches above the

finish floor and is about 57 inches above the finish floor, outside of the reach range of an

individual in a wheelchair, in violation of Federal Law 2010, ADAAG § 404.2.7. (iii)

Due to its height above the floor, the Plaintiff tried but could not reach this latch to lock

the door. (iv) The action required to relocate and replace this door latch with an ADA

compliant latch is easily accomplishable and able to be carried out without much difficulty

or expense.

   ff.   (i) In the men’s restroom in Harbor Freight, the toilet seat cover dispenser outlet

is higher than 48 inches above the floor. (ii) This toilet seat cover dispenser outlet is

higher than 48 inches above the finish floor and is as high as about 56 inches above the

finish floor, outside of the reach range of an individual in a wheelchair, in violation of

                                         22
Case 2:19-cv-02778-JAR-JPO Document 1 Filed 12/23/19 Page 23 of 27




Federal Law 2010, ADAAG § 308.2.1. (iii) The Plaintiff tried but could not reach a toilet

seat cover due to the height of the toilet seat cover dispenser outlet above the floor. (iv)

The action required to relocate this toilet seat cover dispenser is easily accomplishable and

able to be carried out without much difficulty or expense.

   gg.     (i) In the men’s restroom in Harbor Freight, the space between the bottom of the

side wall grab bar and the top of the toilet paper dispenser is less than 1.5 inches. (ii) The

space between the bottom of the side wall grab bar and the top of the toilet paper dispenser

is less than a minimum of 1.5 inches, in violation of Federal Law 2010, ADAAG § 609.3.

(iii) Due to the lack of space between the bottom of this side wall grab bar and the top of

this toilet paper dispenser, the Plaintiff could not grip a portion of this side wall grab bar,

making it very difficult to transfer himself to the toilet from his wheelchair and back again.

(iv) The action required to relocate this toilet paper dispenser is easily accomplishable and

able to be carried out without much difficulty or expense.

   hh. (i) In the men’s restroom in Harbor Freight, the centerline of where the toilet
paper dispenser dispenses toilet paper is not between 7 and 9 inches from the front of the

toilet. (ii) The centerline of where this this toilet paper dispenser dispenses toilet paper is

not between 7 and 9 inches from the front of the toilet and is about 18 inches from the front

of the toilet, in violation of Federal Law 2010, ADAAG § 604.7. (iii) Due to the location

of where this toilet paper dispenser dispenses toilet paper, the Plaintiff tried but could not

reach toilet paper from a normal sitting position on the toilet. (iv) The action required to

replace this toilet paper dispenser with an ADA compliant toilet paper dispenser and locate

it in a proper position is easily accomplishable and able to be carried out without much

difficulty or expense.


                                          23
      Case 2:19-cv-02778-JAR-JPO Document 1 Filed 12/23/19 Page 24 of 27




          53.   All of the foregoing violations are also violations of the 1991 Americans with

Disability Act Accessibility Guidelines (ADAAG), and the 2010 Standards for Accessible Design,

as promulgated by the U.S. Department of Justice.

          54.    The discriminatory violations described in paragraph 52 are not an exclusive list of

the Defendants’ ADA violations. Plaintiff requires the inspection of the Defendants’ places of

public accommodation in order to photograph and measure areas to which barriers prevented his

access.

          55.   The individual Plaintiff, and all other individuals similarly situated, have been

denied access to, and have been denied the benefits of services, programs and activities of the

Defendants’ building and its facilities, and have otherwise been discriminated against and damaged

by the Defendants because of the Defendants’ ADA violations, as set forth above. The individual

Plaintiff, and all others similarly situated will continue to suffer such discrimination, injury and

damage without the immediate relief provided by the ADA as requested herein.

          56.    Defendants have discriminated against the individual by denying individuals access

to the full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of its place of public accommodation or commercial facility in violation of 42

U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq.

          57.   Furthermore, the Defendants continue to discriminate against the Plaintiff, and all

those similarly situated, by failing to make reasonable modifications in policies, practices or

procedures, when such modifications are necessary to afford all offered goods, services, facilities,

privileges, advantages or accommodations to individuals with disabilities; and by failing to take

such efforts that may be necessary to ensure that no individual with a disability is excluded, denied

services, segregated or otherwise treated differently than other individuals because of the absence



                                                  24
      Case 2:19-cv-02778-JAR-JPO Document 1 Filed 12/23/19 Page 25 of 27




of auxiliary aids and services.

       58.     Plaintiff is without adequate remedy at law and is suffering irreparable harm.

Considering the balance of hardships between the Plaintiff and Defendants, a remedy in equity is

warranted.

       59.     Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

fees, costs and litigation expenses from the Defendants pursuant to 42 U.S.C. § 12205 and 28 CFR

36.505.

       60.     Defendants are required to remove the existing architectural barriers to the

physically disabled when such removal is readily achievable for its place of public accommodation

that have existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there has been

an alteration to Defendants’ places of public accommodation since January 26, 1992, then the

Defendants are required to ensure to the maximum extent feasible, that the altered portions of the

facility are readily accessible to and useable by individuals with disabilities, including individuals

who use wheelchairs, 28 CFR 36.402; and finally, if the Defendants’ facilities are ones which were

designed and constructed for first occupancy subsequent to January 26, 1993, as defined in 28 CFR

36.401, then the Defendants’ facilities must be readily accessible to and useable by individuals

with disabilities as defined by the ADA.

       61.     Notice to Defendants is not required as a result of the Defendants’ failure to cure

the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

or waived by the Defendants.


       62.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

Plaintiff injunctive relief, including an order to require the Defendants to alter Parkway Shopping


                                                 25
      Case 2:19-cv-02778-JAR-JPO Document 1 Filed 12/23/19 Page 26 of 27




Center, JOANN, City Thrift, and Harbor Freight, the parking lot, access aisles and walkways to

make those facilities readily accessible and useable to the Plaintiff and all other persons with

disabilities as defined by the ADA; or by closing the facilities until such time as the Defendants

cure their violations of the ADA.


       WHEREFORE, Plaintiff respectfully requests:


               a.     The Court issue a Declaratory Judgment that determines that the Defendants

       at the commencement of the subject lawsuit are in violation of Title III of the Americans

       with Disabilities Act, 42 U.S.C. § 12181 et seq.


               b.     Injunctive relief against the Defendants including an order to make all

       readily achievable alterations to the facilities; or to make such facilities readily accessible

       to and usable by individuals with disabilities to the extent required by the ADA; and to

       require the Defendants to make reasonable modifications in policies, practices or

       procedures, when such modifications are necessary to afford all offered goods, services,

       facilities, privileges, advantages or accommodations to individuals with disabilities; and to

       take such steps that may be necessary to ensure that no individual with a disability is

       excluded, denied services, segregated or otherwise treated differently than other

       individuals because of the absence of auxiliary aids and services.


               c.     An award of attorney’s fees, costs and litigation expenses pursuant to 42

       U.S.C. § 12205, 28 U.S.C. § 1920, 42 U.S.C. § 2000e-5(k), and 42 U.S.C. § 12117(a).


               d.     Such other relief as the Court deems just and proper, and/or is allowable

       under Title III of the Americans with Disabilities Act.


                                                 26
Case 2:19-cv-02778-JAR-JPO Document 1 Filed 12/23/19 Page 27 of 27




                        DESIGNATION OF PLACE OF TRIAL

       Plaintiff, Fred Nekouee, by and through his undersigned counsel, hereby

designates Kansas City, Kansas as the place of trial for this action.


                                   Respectfully submitted,

                                    s/Robert J. Vincze__
                                    Robert J. Vincze (KS #14101)
                                    Law Offices of Robert J. Vincze
                                    PO Box 792
                                    Andover, Kansas 67002
                                    Phone: 303-204-8207
                                    Email: vinczelaw@att.net

                                    Attorney for Plaintiff Fred Nekouee




                                         27
